ALLOWABILITY NOTICE 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christopher W. Brown on 09/06/2022.
The application has been amended as follows: 

 Claim 18 (Amended) The pharmaceutical or cosmetic composition of claim 22, wherein the pharmaceutical or cosmetic composition comprises at least one further ingredient selected from the group consisting of iota-carrageenan, kappa-carrageenan, and hyaluronic acid.

Claim 20 (Amended) The pharmaceutical or cosmetic composition of claim 22, wherein the pharmaceutical or cosmetic composition is formulated as a gel, a cream, an ointment, a spray, a mouthwash, a gargling solution, a solution for inhalation, or a suppository, for administration to a mucosal surface.

Claim 23 (Amended) A pharmaceutical or cosmetic composition comprising a water-insoluble or slightly water-soluble hydrophobic organic compound dissolved in an aqueous solvent system, wherein 
	the aqueous solvent system comprises a buffer adjusted to a pH value in a range of from pH 4 to pH 8, and a saponin component comprising escin at or above a critical micelle concentration;
	the concentration of escin is in a range of from 0.01% to 0.5% w/v; 
	the aqueous solvent system further comprises dexpanthenol at a concentration of from 0.5% to 5% v/v, and a pharma-ceutically or cosmetically acceptable non-aqueous organic solvent; 
	at least a part of the water-insoluble or slightly water-soluble hydrophobic organic compound is dissolved through solubilization by way of attachment to micelles present in the aqueous solvent system; and
	the water-insoluble or slightly water-soluble hydrophobic organic compound is selected from the group consisting of analgesics, antirheumatics, antiallergics, antibiotics, chemotherapeutics, antiepileptics, antimycotics, chloroquine, mefloquine, artemisinin, primaquine, lumefantrine, halofantrine, curcumin, corticoids, dermatics, hypnotics, sedatives, immunotherapeutics, cyclosporin, tacrolimus, sirolimus, rapamycin, umirolimus, zotaro-limus, everolimus, myolimus, novolimus, pimecrolimus, ridaforolimus, temsirolimus, cytokines, anaesthetics, anti-migraine drugs, parathyroid hormones, calcium metabolism regulators, ophthalmics, 

Claim 27 (Amended) The pharmaceutical or cosmetic composition of claim 23, wherein the pharmaceutical or cosmetic composition comprises at least one further ingredient selected from the group consisting of iota-carrageenan, kappa-carrageenan, and hyaluronic acid.

Claim 28 (Amended) The pharmaceutical or cosmetic composition of claim 23, wherein the water-insoluble or slightly water-soluble hydro-phobic organic compound is selected from the group consisting of morphine, codeine, piritramide, fentanyl, levomethadone, tramadol, diclofenac, ibuprofen, indomethacin, naproxen, piroxicam, pheniramine, dimethindene, terfenadine, astemizole, loratidine, doxylamine, meclizine, rifampicin, ethambutol, thiacetazone, carbamazepine, clonazepam, mesuximide, phenytoin, valproic acid, natamycin, amphotericin B, miconazole, clotrimazole, econazole, fenticonazole, bifonazole, ketoconazole, tolnaftate, etomidate, ketamine, thiopental, droperidol, dihydrotachysterol, cyclodrin, cyclopentolate, homatropine, tropicamide, pholedrine, edoxudine, aciclovir, acetazolamide, diclofenamide, carteolol, timolol, metipranolol, betaxolol, pindolol, bupranolol, levobununol, carbachol, lorazepam, diazepam, clomethiazole, anabolics, androgens, antiandrogens, gestagens, estrogens, antiestrogens, melphalan, carmustine, lomustine, cyclophosphamide, ifosfamide, trofosfamide, chlorambucil, busulphan, prednimustine, thiotepa, fluorouracil, methotrexate, mercaptopurine, tioguanine, vinblastine, vincristine, vindesine, dactinomycin, taxol, dacarbazine, oestramustine, and etoposide.

Claim 29 (Amended) The pharmaceutical or cosmetic composition of claim 23, wherein the pharmaceutical or cosmetic composition is formulated as a gel, a cream, an ointment, a spray, a mouthwash, a gargling solution, a solution for inhalation, or a suppository, for administration to a mucosal surface.

Conclusion
Claims 18, and 20-30 are allowable. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CAN

/SARAH ALAWADI/           Primary Examiner, Art Unit 1619